
	

113 S973 IS: Horseracing Integrity and Safety Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 973
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the integrity and safety of interstate
		  horseracing, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Horseracing Integrity and Safety
			 Act of 2013.
		2.DefinitionsIn this Act:
			(1)Interstate
			 off-track wager; horsemen's group; host racing association; off-track betting
			 systemThe terms
			 interstate off-track wager, horsemen's group,
			 host racing association, and off-track betting system
			 have the meanings given those terms in section 3 of the Interstate Horseracing
			 Act of 1978 (15 U.S.C. 3002).
			(2)Veterinarian-client-patient
			 relationshipThe term veterinarian-client-patient
			 relationship has the meaning of that term as used in the Principles of
			 Veterinary Medical Ethics of the American Veterinary Medical Association (as in
			 effect on the date of the enactment of this Act).
			3.Independent
			 anti-doping organization for interstate horseracing
			(a)In
			 generalThere shall be an
			 independent anti-doping organization with responsibility for ensuring the
			 integrity and safety of horseraces that are the subject of interstate off-track
			 wagers.
			(b)DutiesThe duties of the independent anti-doping
			 organization referred to in subsection (a) with respect to horseraces described
			 in that subsection are the following:
				(1)Developing, publishing, and maintaining
			 rules with respect to—
					(A)substances, methods, and treatments that
			 may not be administered to a horse participating in such a horserace;
					(B)substances, methods, and treatments that
			 may be administered to a horse participating in such a horserace in the context
			 of a veterinarian-client-patient relationship; and
					(C)the use of substances, methods, and
			 treatments permitted under subparagraph (B), including rules with respect to
			 the period before a horserace (which may not be less than 24 hours before a
			 horserace) during which a horse may no longer receive such substances, methods,
			 and treatments.
					(2)Implementing
			 programs relating to anti-doping education, research, testing, and adjudication
			 to prevent any horse participating in a horserace described in subsection (a)
			 from racing under the effect of any substance, method, or treatment that could
			 affect the performance of the horse (other than a substance, method, or
			 treatment described in subparagraph (B) of paragraph (1) administered during a
			 time period that is permitted under subparagraph (C) of that paragraph).
				(3)Excluding from
			 participating in any horserace described in subsection (a) any person that the
			 independent anti-doping organization or a State racing commission
			 determines—
					(A)has violated a
			 rule with respect to a substance, method, or treatment that may not be
			 administered to a horse participating in such a horserace under subparagraph
			 (A) of paragraph (1);
					(B)has violated 3 or
			 more times a rule with respect to a substance, method, or treatment permitted
			 under subparagraphs (B) and (C) of that paragraph that has the ability to
			 affect the performance of a horse; or
					(C)is subject to a
			 suspension from horseracing activities by any State racing commission.
					(c)DeadlineThe
			 independent anti-doping organization referred to in subsection (a) shall
			 publish the rules required by subsection (b) not later than one year after the
			 date of the enactment of this Act.
			(d)Suspension of
			 exclusion periodThe independent anti-doping organization
			 referred to in subsection (a) may—
				(1)suspend a period
			 of exclusion from participating in a horserace imposed on a person pursuant to
			 subsection (b)(3) if the person provides substantial assistance to the
			 organization or other persons that results in the discovery of—
					(A)a violation of a
			 rule published under subsection (b) by another person; or
					(B)a violation of
			 Federal or State law by another person; and
					(2)may reinstate all
			 or part of a period of exclusion imposed on a person and suspended under
			 paragraph (1) if the person fails to provide substantial assistance described
			 in that paragraph.
				(e)ConsultationsIn developing, publishing, and maintaining
			 rules under subsection (b)(1), the independent anti-doping organization
			 referred to in subsection (a) may consult with State racing commissions, host
			 racing associations, horsemen's groups, and other interested persons.
			(f)Transition rule
			 with respect to furosemideDuring the 2-year period beginning on
			 the date of the enactment of this Act, the independent anti-doping organization
			 referred to in subsection (a) shall permit the use of furosemide in a horse
			 participating in a horserace described in subsection (a) if—
				(1)the horse is 3
			 years old or older; and
				(2)the use of
			 furosemide—
					(A)complies with the
			 requirements of the document entitled ARCI–011–020 Medications and
			 Prohibited Substances published by the Association of Racing
			 Commissioners International, Inc.; and
					(B)is within the
			 context of a veterinarian-client-patient relationship.
					(g)Designation of
			 organizationThe independent anti-doping organization designated
			 pursuant to section 701 of the Office of National Drug Control Policy
			 Reauthorization Act of 2006 (21 U.S.C. 2001) shall serve as the independent
			 anti-doping organization referred to in subsection (a).
			4.Consent required
			 for acceptance of interstate off-track wagers
			(a)In
			 generalOn and after the date
			 of the enactment of this Act, a host racing association may conduct a horserace
			 that is the subject of an interstate off-track wager, and an interstate
			 off-track wager may be accepted by an off-track betting system, only if consent
			 is obtained from the independent anti-doping organization referred to in
			 section 3(a).
			(b)Requirement for
			 agreement
				(1)In
			 generalA host racing association shall obtain the consent
			 required by subsection (a) of the independent anti-doping organization referred
			 to in section 3(a) pursuant to an agreement entered into between the
			 association and the organization that specifies the terms and conditions
			 relating to such consent, including—
					(A)compliance with
			 the rules published under section 3(b); and
					(B)payments to the
			 organization to defray the costs of carrying out the duties of the organization
			 under this Act.
					(2)Defrayal of
			 costsThe independent anti-doping organization referred to in
			 section 3(a) shall ensure that all of the costs incurred by the organization in
			 carrying out the duties of the organization under this Act are defrayed
			 pursuant to agreements entered into under paragraph (1).
				
